PER CURIAM.
Pursuant to the motion of the Commissioner of Internal Revenue, filed herein on December 13, 1944, to enter the same judgment in the above entitled and numbered cause as was entered by this Court on March 3, 1944, in the case of No. 10621, John K. Beretta, Petitioner, v. Commissioner of Internal Revenue, Respondent, 5 Cir., 141 F.2d 452;
It is now here ordered, adjudged, and decreed by this Court that the decision of the Tax Court of the United States, 1 T.C. 86, in this cause be, and the same is hereby, affirmed.